DETAILED ACTION
In the amendment filed on October 26, 2021, claims 1 – 16 are pending.  Claims 1 and 13 have been amended Claims 3, 5 – 7, and 10 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejections of the claims 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
Claims 1, 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. JP 2003176699A (of record, machine translation provided, hereafter “Shimizu”).
Regarding claims 1 and 8, Shimizu is directed to the formation of a waterproof layer on surfaces of a structure or bedrock that is wet ([0001]). Shimizu discloses carrying out a method comprising: providing as a paste a wet-adhesive epoxy “Eponike EP#880” with a curing agent [hybrid synthetic resin] that cures in water [moisture-and along the entire surface [surface area more than the area of the crack] in an amount to form a waterproof barrier to stop leakage.
While Shimizu does expressly describe covering the entire surface of a water leakage area and the surface around the water leakage area, Shimizu does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
However, Shimizu’s disclosure of covering an entire surface beyond the aperture amounts to an overlapping range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05. 
Furthermore, Shimizu discloses that in prior art, an organic/inorganic material is typically filled or pressed into a crack to fill the crack ([0003]). However, such methods prevent waterproofing the surfaces as a whole against water because water tends to leak between the injected material and the surface of the crack, and also because merely sealing the crack does not prevent water leakage at nearby other weak parts ([0003] – [0004], [0006]). Shimizu’s method overcomes the recognized problems by applying material to whole surfaces.
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi JP 2015189877A (of record, machine translation provided, hereafter “Furuhashi”) in view of Shimizu.
Regarding claims 1 and 4, Furuhashi is directed to a method of sealing a water leakage point of an artificial structure in the presence of water (page 1 1st paragraph). Furuhashi discloses the steps of: providing a base resin comprising a two-component underwater curing epoxy resin [hybrid synthetic paste] with a liquid curing agent that swells across cracks and gaps on a wet surface; and applying a quantity to stop water leakage (page 1 1st paragraph, page 3 5th paragraph, page 4 1st – 5th paragraphs).
Furuhashi does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang CN 106366634 B (machine translation provided, of record, hereafter Jiang) in view of Shimizu.
Regarding claim 1 and 9, Jiang is directed to building plugging materials, particularly for plugging dams, and methods of using the plugging materials (page 1 “Technical Field). Jiang discloses that the method comprises: providing a polyurethane-epoxy (PU-EP) plugging material [hybrid synthetic resin paste]; applying a sufficient rd paragraph).
Jiang does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jiang by applying their (PU-EP) plugging material across more than the disclosed gap [aperature] because Shimizu teaches that applying across entire surfaces aids in a.) preventing leakage from interfaces between apertures and the sealing plug and b.) helps prevent future water leakage due to other weak points nearby the original aperture.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jiang in view of Shimizu to specifically apply the moisture-cure hybrid synthetic resin paste at about 200% or more of the surface area of the aperture as a matter of routine experimentation in order to sufficiently seal and cover the surfaces of cracks as well as to help prevent future leakage due to water pressing on other weak spots of a surface, as taught by Shimizu. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama JP7-197551 A (of record, machine translation provided, hereafter “Sugiyama”) in view of Shimizu.
Regarding claims 1 and 11, Sugiyama discloses a method of sealing an aperture in a wet surface (using a sealing material to fill and adhere a joint part [an aperture] in a wet surface; abstract; page 4, 1st paragraph) comprising applying by spatula a sufficient quantity of a moisture-cure, hybrid synthetic resin paste onto the surface to cover the aperture and form a waterproof barrier (the sealing material comprises a two-component silicone-based material seals by action of water and a catalyst (a moisture-cure, hybrid synthetic resin paste) the joint portion to prevent water leakage (forming a waterproof barrier page 6 6th – 8th paragraphs).
Sugiyama does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sugiyama by applying their (PU-EP) plugging material across more than the disclosed gap [aperature] because Shimizu teaches that applying across entire surfaces aids in a.) preventing leakage from interfaces between apertures and the sealing plug and b.) helps prevent future water leakage due to other weak points nearby the original Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claims 1, 2, 8 above, and further in view of Peng US 2004/0211139 A1 (hereafter “Peng”).
Regarding claim 12, Shimizu does not expressly teach a step of painting the surface subsequent to the application of the hybrid synthetic resin paste.
	In analogous art, Peng is directed to elastomeric joint tapes for e.g. waterproofing pipes (Abstract; [0012]).  Peng discloses a step of painting a surface subsequent to application of a paste (an applied adhesive in gaps between joints is treated with a finishing coat = a paint (painting a surface subsequent to application of a
Paste); Abstract; [0021], [0021], [0023], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shimizu by providing a step of painting a surface subsequent to the application of a hybrid synthetic resin .

Claims 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Shimizu, Terrier FR 2947753 A1 (machine translation provided, of record, hereinafter “Terrier”) and Suzuki JP 7-305343 A (of record, machine translation provided, hereafter “Suzuki”).
Regarding claim 13 – 14, Furuhashi discloses a method of forming and repairing a leak in a container (a method of stopping leakage in a container having a leak from cracks and gaps in a vessel for storing water (capable of being a wooden barrel); abstract; pai:ie 3, fifth paragraph; page 4, first, third-fifth paragraphs) comprising: providing a container or portion thereof, wherein the container or portion thereof has an
interior and is at least partially filled with water (the vessel (capable of being a wooden barrel) for storing water contains water (at least partially filled with water); abstract; page 2, first paragraph); an aperture in the container or portion thereof, whereby water gushes from the interior and out through the aperture (the vessel for storing water (capable of being a wooden barrel)leaks from cracks and gaps (an aperture); abstract; page 2, first paragraph; page 3, fifth paragraph; page 4, first, third-fifth paragraphs); and applying a quantity of a moisture-cure, hybrid synthetic resin paste onto the container or portion thereof to cover the aperture and form a waterproof barrier (using a composition comprising multiple components including epoxy (hybrid synthetic resin paste) to stop 
completely stop the leakage by water cutoff (applying a quantity to cover the aperture and form a waterproof barrier); abstract; page 3, fifth paragraph; page 4, first and third paragraphs). 
Furuhashi does not expressly teach that the surface area of the applied moisture-cure hydrid synthetic resin paste is specifically about 200% or more of the surface area of the crack/aperture.
The facts and discussion concerning sealing entire surfaces disclosed in Shimizu as discussed above also apply in view of the present rejection, mutatis mutandis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi by applying their two-component underwater curing epoxy resin across more than the disclosed gap [aperature] because Shimizu teaches that applying across entire surfaces aids in a.) preventing leakage from interfaces between apertures and the sealing plug and b.) helps prevent future water leakage due to other weak points nearby the original aperture.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi in view of Shimizu to specifically apply the moisture-cure hybrid synthetic resin paste at about 200% or more of the surface area of the aperture as a matter of routine experimentation in order to sufficiently seal and cover the surfaces of cracks as well as to help prevent future leakage due to water pressing on other weak spots of a surface, as taught by Shimizu. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Furuhashi also does not expressly teach that the container is the wooden barrel, and forming a leak comprising: forming an aperture in the wooden barrel or portion thereof; and applying the paste onto the wooden barrel or portion thereof.
However, Terrier discloses a wooden barrel; and applying a paste onto a wooden barrel or portion thereof [applying a filling paste into a leakage point in a wooden barrel] (abstract). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Furuhashi, in order to have provided a wooden barrel; and applying a paste onto a wooden barrel or portion thereof, as previously disclosed by Terrier, for the benefit of sealing a water leak (Furuhashi; abstract; page 3, fifth paragraph; page 4, first, third-fifth paragraphs) of a wooden barrel (Terrier; abstract).
Further, Suzuki discloses forming a leak comprising: forming an aperture (using a chainsaw to form a vertical hole (a leak comprising: forming an aperture); abstract paragraph [0008)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Furuhashi, in order to have provided forming a leak comprising: forming an aperture, as previously disclosed by Suzuki, for the benefit of sealing a water leak of an article (Furuhashi; abstract; page 3, fifth paragraph; page 4, first, third-fifth paragraphs) by utilizing a formed hole on a wall to establish construction suitable for water blocking (Suzuki; paragraph (0008)).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Shimizu, Terrier and Suzuki as applied to claims 13 – 14 above, and further in view of Dimino US 4,281,794 (hereafter “Dimino”).
Regarding claim 15, Furuhashi in view of Terrier and Suzuki does not disclose further comprising recirculating water into the wooden barrel or portion thereof to maintain a substantially constant water level in the wooden barrel. 
However, Dimino discloses recirculating water into a wooden barrel or portion thereof to maintain a substantially constant water level in the wooden barrel (a series of wooden barrels functioning as a fountain system having recirculation of water to maintaining a water level; abstract; figure 3; column 2, lines 11-14, 29-31). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as previously disclosed by Furuhashi, in order to have provided recirculating water into a wooden barrel or portion thereof to maintain a substantially constant water level in the wooden barrel, as previously disclosed by Dimino, for the benefit of sealing a water leak (Furuhashi; abstract; page 3, fifth paragraph; page 4, first, third-fifth paragraphs) while keeping an article functional (Dimino; abstract as a copositon is suitable for underwater cure (Furuhashi; abstract; page 3, fifth paragraph; page 4, first, third-fifth paragraphs).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Shimizu, Terrier and Suzuki as applied to claims 13 – 14 above, and further in view of Sugiyama.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Furuhashi method in order to have provided wherein a surface is a pipe, as previously disclosed by Magic, for the benefit of sealing a water leak (Furuhashi ;abstract; page 3, fifth paragraph; page 4, first, third-fifth paragraphs) using a spatula which enables accurate, firm and seamless application.

Response to Arguments
Applicant’s arguments, filed October 26, 2021, with respect to the rejection(s) of the claim(s) under USC §102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717